NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              IN RE ISMAEL N.


                             No. 1 CA-JV 16-0331
                                FILED 5-16-17


           Appeal from the Superior Court in Maricopa County
                             No. JV200684
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Preciado Law Firm PLC, Phoenix
By Stephanie Preciado
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Donn Kessler joined.
                            IN RE ISMAEL N.
                           Decision of the Court


D O W N I E, Judge:

¶1           Ismael N. appeals from an order adjudicating him
delinquent. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Officer Jensen responded to a 911 call about “a reckless
driver for a red Honda vehicle.” He saw a red Honda Accord, with five
juveniles standing nearby. The Honda was running, the hood was up,
and the juveniles were pouring water from a hose over the engine. The
vehicle had extensive damage. The juveniles began walking away when
the officer exited his patrol vehicle but returned after he gave “two to
three” commands. Meanwhile, Officer Jensen received confirmation that
the Honda had been reported stolen. He directed the juveniles to sit on
the curb, and they were individually interviewed when additional officers
arrived. Photos of the Honda’s interior depicted a flat-head screwdriver
and a metal file in the front console, as well as a gash in the ignition where
the key slot would normally be.

¶3            In a recorded interview, Ismael stated that the Honda was a
“G-rip” — a stolen vehicle — and that his friend had picked him up in it a
few days earlier. Ismael also admitted driving the vehicle and seeing
another juvenile start it with a flat-head screwdriver. None of the
juveniles possessed a key to the Honda.

¶4            Ismael was charged with theft of means of transportation, in
violation of Arizona Revised Statutes (“A.R.S.”) section 13-1814. After an
adjudication hearing, the juvenile court found that the State had proven
the charge beyond a reasonable doubt and adjudicated Ismael delinquent.
This timely appeal followed. We have jurisdiction pursuant to A.R.S.
§§ 12-120.21(A)(1) and 13-4033(A)(1).

                               DISCUSSION

¶5            Ismael contends the court erred by admitting certain
evidence, and he also raises a Confrontation Clause challenge to
admission of the recorded 911 call. We review the admission of evidence
for an abuse of discretion, but we consider Confrontation Clause
challenges de novo. State v. King, 212 Ariz. 372, 375, ¶ 16 (App. 2006).




                                      2
                             IN RE ISMAEL N.
                            Decision of the Court

I.     Preclusion of Evidence

¶6           Ismael contends the juvenile court should have granted his
oral motion to preclude his recorded statement, photographs taken by the
police, and the 911 call based on the State’s purported violation of
disclosure obligations imposed by Arizona Rule of Criminal Procedure
15.8(a). We disagree.

¶7             On June 8, 2016, the State filed a disclosure statement, listing
as exhibits “Recorded Interviews,” “Photos,” and “911 radio calls,” as well
as eight other generic categories of exhibits to be used at trial.1 The
disclosure statement advised that “[t]his evidence is available for your
review upon your request.” At the adjudication hearing, defense counsel
asserted he was unable to review the evidence until the preceding day,
though he acknowledged receiving an email from the prosecutor on July
22 stating that the evidence was available. Counsel explained “it was part
of my failure to pick it up,” but nevertheless contended the State had
violated its disclosure obligations.

¶8             Rule 16 of the Rules of Procedure for the Juvenile Court
governs discovery and disclosure in delinquency proceedings. Pursuant
to Rule 16(B)(1), within 10 days of the advisory hearing, the State is
required to make available, as relevant here, a “list of all papers,
documents, photographs or tangible objects which the prosecutor will use
at the adjudication hearing, and upon further written request shall make
available to the juvenile for examination, testing and reproduction any
specified items contained in the list.” The State complied with Rule 16,
and Ismael cites no legal authority applying Rule 15.8’s materially
different provisions for adult criminal prosecutions to this delinquency
proceeding. See Ariz. R.P. Juv. Ct. 1 (“These rules govern the procedure
for all matters in the juvenile court, including delinquency . . . .”).

¶9            The record supports the juvenile court’s finding that the
defense knew of the State’s intent to use the challenged evidence but did
not take steps to promptly obtain it. Under these circumstances, the court
did not abuse its discretion by permitting the State to use the evidence at
the adjudication hearing.




       1 Contrary to the assertion in the opening brief, the State’s
disclosure statement is part of the record on appeal.



                                      3
                           IN RE ISMAEL N.
                          Decision of the Court

II.   Confrontation Clause

¶10           The Confrontation Clause bars admission of testimonial
statements unless the declarant is unavailable to testify and the defendant
has had a prior opportunity to cross-examine the declarant. Crawford v.
Washington, 541 U.S. 36, 53–54 (2004). In Davis v. Washington, 547 U.S. 813
(2006), the Court reviewed two companion cases, concluding in one
(Davis) that a domestic violence victim’s “frantic” statements in response
to a 911 operator’s questions were not testimonial, whereas in the second
case (Hammon), a domestic battery victim’s written statements given
during a post-incident investigation were testimonial. In Davis, the Court
observed, the victim was speaking about events as they were occurring,
rather than describing past events. Id. at 827. The purpose of the victim’s
statements “was to enable police assistance to meet an ongoing
emergency.” Id. at 828. The Court contrasted Hammon, where the
challenged statements were “part of an investigation into possibly
criminal past conduct,” no emergency was in progress, and “the primary,
if not indeed the sole, purpose of the interrogation was to investigate a
possible crime.” Id. at 829–30. The Court concluded:

      Statements are nontestimonial when made in the course of
      police interrogation under circumstances objectively
      indicating that the primary purpose of the interrogation is to
      enable police assistance to meet an ongoing emergency.
      They are testimonial when the circumstances objectively
      indicate that there is no such ongoing emergency, and that
      the primary purpose of the interrogation is to establish or
      prove past events potentially relevant to later criminal
      prosecution.

Id. at 822; see also King, 212 Ariz. at 378, ¶ 30 (911 calls made “for the
primary purpose of identifying a suspect or reporting evidence in an
alleged crime that has already occurred will usually be testimonial.”).

¶11          Here, the 911 caller reported ongoing criminal activity that
arguably did not rise to the level of an emergency. The caller stated that
“some kids” were acting suspiciously, banging on and kicking a vehicle,
and “burning rubber.” But even assuming arguendo that the 911 call was
testimonial because the caller was not describing an ongoing emergency,
its admission was harmless beyond a reasonable doubt. See State v.
Armstrong, 218 Ariz. 451, 460, ¶ 33 (2008) (harmless error analysis applies
to Confrontation Clause violations); State v. Moody, 208 Ariz. 424, 457,




                                    4
                            IN RE ISMAEL N.
                           Decision of the Court

¶ 132 (2004) (error is harmless beyond a reasonable doubt if appellate
court concludes error did not affect verdict).

¶12           The 911 caller neither identified Ismael nor provided
information relevant to the charge before the court: theft of means of
transportation. The caller instead reported conduct amounting to reckless
driving and criminal damage. More fundamentally, during his recorded
police interview, Ismael admitted being in the Honda and driving it with
knowledge it had been stolen. He said “they took the car” from an
apartment complex and had it for “three days straight.” He also admitted
witnessing the vehicle being started with a flat-head screwdriver. Ismael’s
admissions established the elements of the charged offense, see A.R.S.
§ 13-1814(A)(5) (“A person commits theft of means of transportation if,
without lawful authority, the person . . . [c]ontrols another person’s means
of transportation knowing or having reason to know that the property is
stolen.”), rendering any arguable error in admitting the 911 call harmless
as a matter of law.

¶13           As for Ismael’s hearsay objection to the 911 call, the State
argued at the adjudication hearing that the caller was reporting a “present
sense impression” — an exception to the hearsay rule. Ariz. R. Evid.
803(1). The court did not abuse its discretion in overruling the hearsay
objection on this basis. See State v. Damper, 223 Ariz. 572, 576, ¶ 16 (App.
2010) (a statement falls within present sense impression exception if it
describes or explains an event and is “made while the declarant was
perceiving the event”). Moreover, as with the Confrontation Clause
argument addressed supra, any arguable error in the evidentiary ruling
would be harmless beyond a reasonable doubt.

                              CONCLUSION

¶14           For the foregoing reasons, we affirm Ismael’s delinquency
adjudication.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        5